 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General

 2   RIKA VALDMAN
     Trial Attorney, Tax Division
     U.S. Department of Justice
 3   P.O. Box 683
     Washington, D.C. 20044
     202-514-6056 (v)
 4   202-307-0054 (f)
     Rika.Valdman@usdoj.gov
 5   McGREGOR W. SCOTT
     United States Attorney
     Eastern District of California
 6
     Of Counsel

     Attorneys for the United States of America
 7

                              IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                          Case No. 2:19−CV−00871−WBS−CKD

10              Plaintiff,                              ORDER GRANTING MOTION FOR
                                                        RELIEF FROM DEADLINE
                v.
11
     ALFRED HARDING; CAPITAL
     INVESTMENTS TRUST; MALISA
12   HARDING, a.k.a., MALISA DE OCHOA; and
     SISKIYOU COUNTY,

13              Defendants.


14              Before the Court is the United States’ Ex-Parte Motion for Relief from Deadline.

     Upon consideration of the Motion, the record herein, and for good cause shown, it is hereby
15
     ORDERED:
16
        1. The United States’ Motion for Relief from Deadline is GRANTED;

17      2. The Scheduling Conference is rescheduled from September 16, 2019, at 1:30 p.m. to

                                            1
18
 1         December 9, 2019, at 1:30 p.m.;

        3. All related deadlines in the Court’s May 15, 2015, Order (Dkt. No. 3), are stricken;
 2
        4. The United States shall submit a Status Report no later than November 25, 2019.

 3      5. The September 30, 2019 motion hearing is vacated.


 4   IT IS SO ORDERED

     Dated: August 30, 2019
 5


 6


 7


 8


 9


10


11


12


13


14


15


16


17

                                             2
18
